Citation Nr: 1510927	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1990 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, increased the disability rating for service-connected PTSD to 30 percent, effective November 1, 2010, the day after separation from active service.  Although a May 2011 rating decision granted service connection for PTSD and assigned a noncompensable rating, effective November 1, 2010, a timely Notice of Disagreement was not received until June 2012.  As such, the September 2011 rating decision is on appeal.

In July 2014, the Veteran testified in Washington, DC before the undersigned Veterans Law Judge (Central Office Board hearing).  A copy of the hearing transcript is associated with the Veteran's file in Virtual VA.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  As mentioned above, this appeal arises from a disagreement with the disability rating for service-connected PTSD.  In subsequent rating decisions, a disability rating of 70 percent was awarded for service-connected PTSD, insomnia, and cognitive disorder, status post traumatic brain injury (TBI), effective November 1, 2010, the day after separation from active service.  During the July 2014 Central Office Board hearing, the Veteran expressly withdrew the portion of the appeal regarding a higher rating for PTSD, insomnia, and cognitive disorder, status post TBI.  Instead, the Veteran explicitly contended that SMC was warranted.  See Hearing Transcript at 2.  

In this regard, the Board claims jurisdiction over an issue that, while not explicitly stated as being on appeal, was part of the initial rating appeal (that was later withdrawn).  The Veteran has effectively raised a claim for SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  See 38 U.S.C.A. § 1114(l) and (s).  The Board acknowledges that this issue has not been addressed or adjudicated by the agency of original jurisdiction.  (Parenthetically, entitlement to SMC for the anatomical loss of a creative organ under 38 U.S.C.A. § 1114(k) has been granted.)  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a request for an increase in benefits should be inferred as a claim for SMC regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Further, precedential case law directs the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (holding that whenever a veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under subsection 1114(s)).  Accordingly, the Board finds that it has authority to consider the rating issue of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, as noted on the title page of this decision.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The regular assistance of another person is required to protect the Veteran from hazards or dangers incident to the daily environment and when caring for the daily personal needs of bathing, toileting, and sleeping due to blackout episodes, impaired attention, memory, and concentration, and other mental incapacity as the result of the service-connected PTSD, insomnia, and cognitive disorder, status post TBI.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).

2.  As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, the Board is granting the claim for special monthly compensation based on need for aid and attendance, which constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2014).  

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The contention liberally construed for the Veteran is that special monthly compensation is warranted because he requires the regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for the daily personal needs of bathing, toileting, and sleeping due to blackout episodes, impaired attention, memory, and concentration, and other mental incapacity as the result of the service-connected PTSD, insomnia, and cognitive disorder, status post TBI, and that he is housebound due to the service-connected PTSD, insomnia, and cognitive disorder, status post TBI.  

The many service-connected disabilities include PTSD, insomnia, and cognitive disorder, status post TBI, rated at 70 percent disabling, effective November 1, 2010, the day after separation from active service.  In this case, the evidence is at least in equipoise on the question of whether the Veteran requires the regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for the daily personal needs of bathing, toileting, and sleeping due to blackout episodes, impaired attention, memory, and concentration, and other mental incapacity.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the need for the aid and attendance of another is the result of the service-connected PTSD, insomnia, and cognitive disorder, status post TBI, rather than non-service-connected factors.  

The evidence includes a May 2014 DD Form 5948, Special Compensation for Assistance with Activities of Daily Living (SCAADL) Eligibility, which indicates diagnoses of PTSD and major neurocognitive disorder due to TBI.  In the report, the Veteran's treating psychologist, M.D., indicated that the Veteran needs total supervision and assistance as a result of seizures (blackouts or lapses in mental awareness, etc.).  The treating psychologist explained that the Veteran has random blackout episodes during which he is unaware of his surroundings, is verbally aggressive, injures himself, and needs constant supervision.  M.D. further indicated that the Veteran needs total assistance due to safety risks as he falls and injures himself as a result of blackout episodes.  The Veteran has chipped his teeth two times and does not remember how he did it.  He also leaves things cooking on the stove and wanders out in the street.  M.D. noted that the Veteran needs total assistance due to difficulty with sleep regulation.  She explained that the Veteran's sleep is highly disturbed by nightmares, apnea with severe REM episodes, and wakes up in other rooms or under the bed.  He also has difficulty adapting to the CPAP.  The Board notes that the Veteran is also service-connected for sleep apnea, rated at 50 percent disabling.  M.D. also assessed that the Veteran needs total assistance due to difficulty with recent memory.  M.D. noted that objective evidence from testing indicated impaired (moderate to severe) attention, concentration, memory, and executive functioning, and aphasia.  

With regard to difficulty with planning and organizing, and requiring assistance/supervision as a result of delusions/hallucinations, M.D. indicated that the Veteran required maximal (not total) assistance.  She explained that the Veteran's wife manages all the finances as the Veteran would forget or not track payments, and that the Veteran's wife helps him set up his medications or he does not take them correctly.  M.D. further noted that the Veteran has episodes of seeing dead bodies, flashbacks, seeing things explode in front of the vehicle, and reacts strangely to sounds.  Based on these findings, M.D. concluded that the Veteran's dependence level is high.

A July 2014 VA examination report for housebound status or permanent need for regular aid and attendance notes diagnoses of PTSD and TBI with residuals.  In the report, M.D. again indicated that the Veteran needs medication management and assistance in bathing and tending to other hygiene needs since he is unable to stand in the shower due to passing out and unexplained syncope.  While she indicated that the Veteran is able to prepare his own meals, it is limited to microwaving pre-prepared meals since he has left the burners on in the past presenting a fire risk.  As such, M.D. reported that the Veteran's severe or moderate deficits in memory, attention, concentration, and executive functioning interfere with consistent independent functioning.  She also indicated that the Veteran is at risk for injury to self or breakdown if not accompanied when leaving the home or immediate premises.  He does not drive due to episodes of syncope, which place the Veteran and others at risk.  The Veteran was also denied a service dog due to safety concerns.

Based on the above, the evidence is at least in equipoise on the question of whether the need for the regular aid and attendance of another person to protect the Veteran from hazards or dangers incident to his daily environment and when caring for the daily personal needs of bathing, toileting, and sleeping due to blackout episodes, impaired attention, memory, and concentration, and other mental incapacity is the result of the service-connected disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the need for the regular aid and attendance of another person is due to the service-connected PTSD, insomnia, and cognitive disorder, status post TBI, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


As the compensation at aid and attendance rate as the rate set forth at 38 U.S.C.A. § 1114(l) is greater than the housebound rate set forth at 38 U.S.C.A. § 1114(s), the grant of special monthly compensation based on aid and attendance renders moot the question of special monthly compensation for the lesser benefit at the housebound rate.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted.


REMAND

Service Connection for Hypertension

In a March 2014 rating decision, in pertinent part, the RO denied service connection for hypertension.  In a VA Form 21-0958, Notice of Disagreement, received by the RO in September 2014, the Veteran indicated that he disagreed with the March 2014 decision to deny the claim of service connection for hypertension.  (He also expressed disagreement with other issues that were not adjudicated in the March 2014 rating decision.)  

In a November 2014 letter, the RO informed the Veteran that the September 2014 Notice of Disagreement was untimely as to the September 2011 rating decision; however, the Veteran had submitted a timely Notice of Disagreement as to the issue of service connection for hypertension, which was adjudicated in the March 2014 rating decision.  As such, the claim of service connection for hypertension must be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of service connection for hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


